Citation Nr: 0418246	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  04-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to earlier effective date for an increased 
evaluation for post traumatic stress disorder.  

(The issue of entitlement to payment or reimbursement for 
unauthorized medical services rendered by a private medical 
specialist from October 2000 to April 2002 will be the 
subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran had active service from August 1965 to January 
1969.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his January 2004 Substantive Appeal, VA Form 9, the 
appellant requested a personal hearing before a Member of the 
Board.  He clarified he would accept a videoconference 
hearing at the RO.  The appellant has not been scheduled for 
a videoconference hearing.  38 C.F.R. § 20.703 (2003).

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action: 

The RO should schedule the appellant for 
a videoconference hearing at the RO 
before a Member of the Board.  The RO 
should place in the record a copy of the 
notice to the appellant of the scheduling 
of the videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

